Citation Nr: 1509246	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  10-04 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for a disorder of the right eye, claimed as retinopathy, to include as secondary to Type II diabetes mellitus.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to July 1970.

This case initially came to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The appeal has been decided through review of the electronic records stored in Virtual VA and Veterans Benefits Management System (VBMS).

In April 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is part of the electronic claims file.  In May 2011 and in October 2012, the Board remanded the issue of entitlement to service connection for a retinopathy of the right eye for additional development.  Most recently, in March 2014, the Board remanded the case with instructions to arrange an ophthalmologic examination to determine the nature and etiology of the Veteran's claimed eye disability.  For the reasons indicated below, the AOJ substantially complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. On at least two occasions, the AOJ contacted the Veteran to arrange a VA ophthalmologic examination in relation to his claim for service connection for right eye retinopathy.
 
2. The Veteran refused to cooperate with the AOJ's attempts to arrange a VA ophthalmologic examination and he has not shown good cause for his failure to cooperate.

3. A disorder of the right eye did not manifest in service and the Veteran's current disorders of the eye are not related to service.

CONCLUSIONS OF LAW

1. To the extent that entitlement to service connection for retinopathy of the right eye cannot be established without a current VA examination or reexamination, the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.655 (2014).

2. The Veteran does not have an eye disorder which was incurred in or aggravated by service nor is any current defect of the Veteran's eye the secondary result of a separate service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim for service connection.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  Id. at 486.

The claimant in this case has substantiated his status as a veteran.  In a letter dated April 2008, the AOJ notified him of all the other elements necessary to establish his claim for service connection, including the disability rating and effective date elements.
The VCAA also requires VA to make reasonable efforts to obtain evidence necessary to establish the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the AOJ obtained the Veteran's service treatment records.  The AOJ also obtained the post-service treatment records of several private medical providers which were identified by the Veteran in his written statements.  These include the records of a private eye care center in Mystic Connecticut dated March 2008, which the Veteran identified as the records of treatment for his right eye retinopathy.  

The Veteran also had the opportunity to provide testimony at hearings before a Decision Review Officer in June 2009 and before the undersigned in April 2010.  In his testimony, the Veteran, who was stationed in Thailand in 1969 and 1970, claimed exposure to certain herbicide agents.  In his written statements, the Veteran suggested that several claimed disabilities, including retinopathy of his right eye, were the secondary results of his Type II diabetes mellitus, which the Veteran believed was the result of exposure to the herbicide Agent Orange, both in Thailand and during brief visits to Vietnam.  He also presented the statement of a fellow soldier who indicated that he visited Vietnam with the Veteran in 1969 or early 1970.  In order to obtain evidence to substantiate these claims, the AOJ attempted to obtain records documenting the Veteran's claimed trips to Saigon.  The AOJ successfully obtained the Veteran's personnel records.  The AOJ also obtained information about the use of herbicides at United States bases in Thailand during the Vietnam War and the military occupation specialties of U.S. servicemen in Thailand who likely had exposure to herbicides at the fenced perimeters of those bases.  Having taken these steps, the Board finds that VA has made reasonable efforts to obtain evidence necessary to establish the Veteran's claim and that it is therefore now appropriate to consider that claim on its merits.



Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" - between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection is warranted for a disease first diagnosed after the claimant's discharge from service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Depending on the facts of the individual case, service connection may be proven directly "by affirmatively showing inception or aggravation during service or through the application of statutory presumptions . . ." 38 C.F.R. § 3.303(a), or on a "secondary" basis if the claimed disability is proximately due to, the result of, or aggravated by, a disease or injury which is service-connected.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 449 (1995).  

The records of the Veteran's treatment at the eye center include diagnoses of iris bombe, cataract and macular edema.  Iris bombe is "a condition in which the iris is bowed forward by the collection of aqueous humor between the iris and lens in total posterior synechia"   DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 960 (32d ed. 2012).  A cataract is an opacity on or in the lens of the eye or its capsule.  Id. at 303.  Macular edema is the presence of abnormally large amounts of fluid within a moderately dense scar of the cornea that can be seen without special optical aids.  See Id. at 593 (definition of "edema"); 1094 (definition of "macula").  

The eye center records do not report a diagnosis of retinopathy - the disability of the eye the Veteran claimed in his original application for benefits.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court said: "[T]he claimant's intent in filing a claim is paramount in construing its breath . . . . Although the RO has no duty to read the mind of the claimant, the RO should construe a claim based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed in processing that claim."  Id. at 5.  Adopting a liberal construction of the Veteran's claim and notice of disagreement, the Board will treat the Veteran's appeal as including a claim for the eye disorders diagnosed in the treatment records from the eye center.  Cf. 38 C.F.R. § 20.201 (Notice of Disagreement does not require special wording); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a notice of disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3 1992)).  Broadly construing the Veteran's claim, the Board finds that his March 2008 diagnoses satisfy the "current disability" element of the Veteran's claim for service connection for a disorder of the right eye.

At the time of the Veteran's separation from active duty in July 1970, a report of medical examination records a diagnosis of blepharitis, which is "an inflammation of the eyelids"  DORLAND'S, at 225.  This diagnosis satisfies the in-service disease or injury requirement of the Veteran's claim, although it does not technically involve the eye.  The success of the Veteran's claim therefore depends on the existence of a causal connection - or "nexus" - between the blepharitis reported in 1970 and the eye disorders listed in the March 2008 treatment records from the eye center.

In March 2014, the Board found that the Veteran did not serve in Vietnam.  Nor was he exposed to herbicides during his service at U.S. bases in Thailand.  For this reason, the Board denied service-connection for several claimed disabilities, which the Veteran claimed were the result of exposure to Agent Orange.  Because the Veteran's separation examination recorded contemporaneous complaints of recurrent cysts of the eye and a diagnosis of an eye disorder (blepharitis) in service, the Board remanded the claim for service connection for right eye retinopathy with instructions to the AOJ to arrange an ophthalmologic examination of the Veteran.  According to the Board's remand instructions, the examiner should determine the exact nature and etiology of a clinically identifiable eye disorder and explain whether any diagnosed eye disorder was or was not related to the Veteran's Army service.  The Board's remand instructions also advised the Veteran that the consequences of failing to report for the examination without good cause could include the denial of his claim.  See 38 C.F.R. § 3.655.

On remand, the AOJ contacted the Veteran and attempted to arrange the requested ophthalmologic examination.  In May 2014, the AOJ mailed a letter to the Veteran at an address in Pawcatuck, Connecticut, which he identified as his home address in his original March 2008 application for benefits.  The Veteran provided the same address in his VA Form 9 in March 2010 and in one earlier written statement that he submitted in support of his claim.  The claims file does not include any notification from the Veteran or from any of the representatives who have assisted him indicating any change in the Veteran's address.  The May 2014 letter informed the Veteran that a VA medical facility would contact him to schedule the examination.  Records from the VA Medical Center in West Haven, Connecticut indicate that a medical center employee requested that the Veteran report for an eye examination on three occasions, in May, July and August of 2014.  According to the records, on each occasion, the eye examination was cancelled by the Veteran.  

In August 2014, the AOJ sent the Veteran another letter to the Veteran: "The VA medical center advised the regional office that they attempted to schedule you for an examination of your eye condition.  However, you informed them that you would be submitting a DBQ [disability benefits questionnaire] for your eye condition from your primary care provider and would not be attending an examination.  Unfortunately per the BVA remand this examination has to be conducted by a VA physician.  Therefore we are rescheduling your exam."  The file reflects no response from the Veteran.  Nor did he ever provide the disability benefits questionnaire mentioned in the August 2014 letter.  There is no record that the requested examination ever took place.  

The AOJ mailed the Veteran a supplemental statement of the case (SSOC) in September 2014, which informed the Veteran that "our third request for an examination was cancelled by the VAMC because, according to their August 2014 report, they were unable to contact you to schedule you for your appointment."  The Veteran never asked for the opportunity to attend a rescheduled examination.  Nor is there any record that he made any other response to the September 2014 SSOC.  By affording the Veteran multiple opportunities to obtain a VA ophthalmologic examination, the Board finds that the AOJ substantially complied with its March 2014 remand instructions.  See Stegall, 11 Vet. App. at 271

38 C.F.R. § 3.655(b) provides that "[w]hen a claimant fails [without good cause] to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record."  Refusing to appear for a required examination does not necessarily mean that a claimant's application for benefits will be denied.  "However, the consequences of that refusal may result in the adjudication of the matter based on the evidence of record under § 3.655."  Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).

The text of 38 C.F.R. § 3.655(b) refers to the failure of a claimant to report for an examination which has been scheduled already.  This case is somewhat different in that the Veteran refused to cooperate in scheduling the requested examination.  Yet in Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992), the Court cited both § 3.655(b) and the more general principle that the "duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence" in affirming the Board's decision to deny the claim of a veteran who apparently refused to cooperate in the scheduling of a VA examination.  Id. at 521-22.

The Board must therefore consider whether the record demonstrates "good cause" for the Veteran's refusal to cooperate.  Compare Holland (Lee) v. Brown, 6 Vet. App. 443, 445, 448-49 (1994) (refusal to submit to VA examination because of televised reports regarding care at VA Medical Centers was not good cause); Olson v. Principi, 3 Vet. App. 480, 482-83 (1992) (financial hardship associated with traveling to VA examination site was not good cause for failure to appear); Dusek, 2 Vet. App. at 521-22 (allegation of medical malpractice and racial discrimination was not good cause for failure to appear for VA examination).

The only ostensible justification for the Veteran's refusal to cooperate is the Veteran's proposal that he would provide a disability benefits questionnaire in lieu of the requested examination.  For at least two reasons, this does not amount to good cause.  First, the Veteran never submitted the promised disability benefits questionnaire, effectively making this issue a moot point.  Moreover, the AOJ's August 2014 letter never indicated that the Veteran would not be permitted to submit the promised questionnaire, only that submitting the questionnaire would not relieve him of the need to attend the requested examination.  Indeed, immediately after the Mach 2014 Board remand, the AOJ sent the Veteran a letter encouraging him "to send any information or evidence as soon as you can."    

Having reviewed the record, there is no evidence that the iris bombe, macular edema or cataract noted in March 2008 were related to the blepharitis or eye cysts noted in 1970.  The March 2008 treatment notes include a form with many boxes indicating various disorders or diseases of the eye.  The form includes a box indicating that the patient has blepharitis.  Significantly, the box indicating blepharitis was left blank in the Veteran's treatment record.  

The Board has considered the written statements and hearing testimony of the Veteran, including the claim that the Veteran's eye disorder is the secondary result of Type II diabetes mellitus.  38 C.F.R. § 3.310(a) authorizes the award of service-connection on a secondary basis only when the claimed disability is the result of or was aggravated by a separate disability which is related to the claimant's military service.  VA has not granted service-connection for Type II diabetes mellitus and specifically rejected such a claim in March 2014.  

In his testimony at both the June 2009 RO hearing and the April 2010 videoconference hearing, the Veteran said nothing about an eye disorder.  He has provided no information about when he believes he began to experience the symptoms of the eye disorders noted in the March 2008 eye center records.  Likewise, the written statement submitted of the Veteran's fellow soldier does not mention the Veteran's eyes.  

The Veteran has the burden of proving, at least to an equipoise standard, all of the requirements of a claim for service connection.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The record includes evidence to satisfy the current disability and in-service disease or injury requirements.  But there is no evidence of a causal connection or nexus between the eye disorders diagnosed in March 2008 and the eye disorders noted in service.  Because the preponderance of the evidence weighs against a finding that a causal connection exists between service and a current disability, the benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § 5107(b), and the Veteran's claim must be denied.
  

ORDER

Entitlement to service connection for a disorder of the right eye, claimed as retinopathy, to include as secondary to Type II diabetes mellitus, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


